Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Natan (U.S. Patent 9760571 B1), in view of Seki (U.S. Pub 2018/0095968 A1), in view of Xia (U.S. Pub 2020/0379999 A1),
Claim 1
Ban-Natan discloses a method for optimizing queries of databases, the method comprising: 
storing by a document-oriented database system, a collection of documents comprising a plurality of fields (col 4, line 35-42, “... the storage manager server 118 employs ... and having unstructured data stored in a plurality of files 130... The files includes collections 140-1..140-3... each collection 140 includes a number of documents... of unstructured data...” fig. 4, fields A, B, C.C1, and so on <examiner note: unstructured data/Json documents are stored in the storage manager server/document-oriented database. Json documents include fields>), the plurality of fields including an untyped field, wherein the untyped field stores data of a first type in a first set of documents from the collection and data of a second type in a second set of documents from the collection (<examiner note: field A in fig. 4 is considered as an untyped field because this  field includes a first type “num” and a second type “str” of set of documents 132-01 and 132-02 of collection 140>) ; 
generating a first histogram for the data of the first type, the first histogram describing the distribution of the data stored by the untyped field in the first set of documents (fig. 4, item 220 shows statistical information/histogram of type “num”); 
generating a second histogram for the data of the second type, the second histogram describing the distribution of the data stored by the untyped field in the second set of documents (fig. 4, item 220 shows statistical information/histogram of type “str”); 
combining the first histogram and the second histogram into a multi-histogram (fig. 4, table 220 is a multi-histogram/statistical information of statistical data/histograms); 
receiving, by the document-oriented database system, a query statement for querying a document-oriented database, the query statement specifying the untyped field (fig. 2, DB command/query 210, col 6, line 42-45, “... the application 116 receives the SQL query 210, and invokes a catalog 220 for identifying fields in the collection  140 that correspond to the fields names in the SQL query 210 <examiner note: values of field A, B  and so on are in the untyped field>) ; 

However, Ben-Natan does not explicitly discloses
identifying a plurality of operators for executing the query statement; 
assigning a cost to each operator from the plurality of operators based on the multi-histogram; 
comparing the costs assigned to each of the plurality of operators; 
generating, based on the comparison, an optimal query execution plan; and
querying the document-oriented database using the optimal query execution plan.
Seki discloses
generating an optimal query execution plan ([0062], “... The DSE cost calculation unit 53 calculates a search cost (referred to as a DSE search cost) of a search performed by the DSE in regard to the search query received from the acquisition unit 51...” [0068], “... The DSE instruction unit 56 converts the search query into a DSE query and instructs the DSE to perform a search when the determination unit 54 selects the DSE...” <examiner note: the converted DSE query is considered as an optimal query execution plan because the search cost of DSE query is less than the search cost of RDB query>); and
querying the document-oriented database using the optimal query execution plan ([0072], “... the estimation engine 5 converts the search query into a DSE query and executes the DSE query in the DSE (S7) and transmits the result to the client device used by the user (S8)...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate costs of execution of query based on collected 
Xia discloses 
identifying a plurality of operators for executing the query statement ([0030], line 3, “... an SQL command...” [0032], line 9-13, “... the operation tree is composed of different operators...” <examiner note: an query is parsed to generate a parse tree that includes query operators>); 
assigning a cost to each operator from the plurality of operators based on the multi-histogram ([0032], line 1-15, “... in S11, it is decided whether the acquired statistical information is complete, and if the statistical information is incomplete, the corresponding cost estimation manner is determined according to the operation type of the operation... a cost of each operation type is estimated...” <examiner note: cost of each operator in query parse tree is determined based on the collected statistical data/histogram>) ; 
comparing the costs assigned to each of the plurality of operators ([0036], “...  in S12, a cost estimate of the table scan operation is determined according to a record count of a data set; a selection rate of a filtering condition is determined according to a type of a filtering predicate, and a cost estimate of the filtering operation is determined according to the selection rate; a cost estimate of the join operation is determined according to a determined record number of a join result set; and an aggregate rate of aggregated fields is determined according to the aggregated fields and an aggregate function, and a cost estimate of the aggregate operation is determined according to the aggregate rate...” <examiner note: cost of each operator is determined differently>); 
generating, based on the comparison, an optimal query execution plan ([0031], line 5-6, “... an optimal execution plan is generated based on an estimation result...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include calculate cost of each operator in query parse tree using statistical information as disclosed by Xia into Seki and Ben-Natan because Seki discloses the cost of the search query based on calculation of key types, number of documents, word types of the documents. Xia discloses costs of operators in the parse tree are calculated based on statistical data as well. Different types of operator uses different statistical information so that the lowest optimal execution plan is generated. By incorporating Xia into Seki and Ben-Natan, the optimal execution query plan is determined based costs to return the query results with lowest resources and response time.
Claim 2
Claim 1 is included, Ben-Natan discloses wherein generating the multi-histogram further comprises: receiving a request to generate the multi-histogram, the request specifying the collection of documents and the untyped field; identifying a set of scalar data types corresponding to data stored by the untyped field in the plurality of documents, the set of scalar data types including the first data type and the second data type, wherein the multi-histogram includes histograms for each of the set of scalar data types; and storing, by the document-oriented database system, the multi-histogram (col 7, line 1-35, “...  FIG. 3 is a flowchart of the information flow of FIG. 2... The application computes a catalog 220, as depicted at step 302, indicative of the data in the unstructured database. This includes, at step 304, identifying, for each field in the collection 140, a type of the data values populated for the field, and determines, if the field is a mixed type, a percentage of data values corresponding to each data type, as shown at step 306. The application 116 computes, for each field, a count of populated data values for each type, as depicted at step 308, and computes, for each data value, a reference to a location of the data value in the collection 140, as disclosed at step 310. The reference may be via a name, pointer, or other suitable mechanism for accessing the particular data value in the collection 140 based on the name provided in the (SQL) DB command 222. The gathered metadata such as field percentages and counts is employed for determining sparsity of particular fields, as some unstructured data collections 140 have a well-behaved field structure with little variance that leads to a near deterministic access pattern, and others have unpredictable field structures with many null and mixed type fields. The application 116 builds the catalog 220 at any suitable time, typically prior to actually receiving a query or command that invokes the catalog 220. The catalog 220 operates as the metadata into the unstructured data 140 for relational queries 126...” <examiner note: catalog 220 is generated based on application request. The catalog in fig. 4 is a multi-histogram calculated based on content/types of Json documents>)

Claim 2 is included, Ben-Natan discloses wherein the request is automatically generated by the server computer (col 7, line 1-35, “...  FIG. 3 is a flowchart of the information flow of FIG. 2... The application computes a catalog 220, as depicted at step 302, indicative of the data in the unstructured database. <examiner note: this application runs on server 118)
Claim 11
Claim 2 is included, wherein the untyped field stores data of an object type, the object type comprising a plurality of fields storing data of one or more data types in the set of scalar types (fig. 4, “C” is an object type)

    PNG
    media_image1.png
    176
    548
    media_image1.png
    Greyscale



Claims 14-15, and 20 are similar to claims 1-2. Further, Ban-Natan discloses RAM, ROM devices stores instructions and server 118. Claims 14-15 and 20 are rejected based on the similar reasons.

Claim 3-4, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Natan (U.S. Patent 9760571 B1), in view of Seki (U.S. Pub 2018/0095968 A1), in 
Claim 3
Claim 2 is included, however, Ben-Natan does not explicitly disclose wherein generating each of the first histogram and the second histogram comprises: receiving a histogram resolution for the histogram, the histogram resolution indicating a number of histogram bins included in the histogram; generating a plurality of histogram bins based on the histogram resolution, each histogram bin representing a range of values stored by the untyped field; and combining the plurality of histogram bins to generate the histogram.
	Nerurka discloses receiving a histogram resolution for the histogram, the histogram resolution indicating a number of histogram bins included in the histogram; generating a plurality of histogram bins based on the histogram resolution, each histogram bin representing a range of values stored by the untyped field; and combining the plurality of histogram bins to generate the histogram ([0085] The histogram engine 318 produces a DP response 112 responsive to... a query 108 for generating a histogram of a selected column in X... The histogram engine 318 creates one or more bins corresponding to one or more disjoint ranges of the selected feature values, and indicates the number or proportion of entries that belong to each bin...” <examiner note: histogram of a column is generated. histogram resolution <=> ranges. Fig. 6 an example of histogram>)

    PNG
    media_image2.png
    360
    752
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include histogram engine as disclosed by Nerurka into Ben-Natan because statistical information of the untyped field as disclosed by Natan-does not include information in each bin as disclosed in Nerurka. By incorporating the ranges of each bin as disclosed by Nerurka, additional information about the untyped field is provided to greater detail to bin levels.
Claim 4
Claim 3 is included, Nerurka further discloses wherein each histogram bin includes a size, a percentage of unique values of the first type in the range, and a maximum value of the first type in the range ([0085] The histogram engine 318 produces a DP response 112 responsive to... a query 108 for generating a histogram of a selected column in X... The histogram engine 318 creates one or more bins corresponding to one or more disjoint ranges of the selected feature values, and indicates the number or proportion of entries that belong to each bin...”



Claim 12
Claim 11 is included, Ban-Natan discloses wherein generating the histogram for each data type in the set of scalar data types further comprises: for each data type in the set of scalar data types: identifying the generated histogram corresponding to the data type; and updating the histogram based on data of the data type stored by the plurality of fields comprised by the object type (fig. 4, scalar data types: statistical info of “str”, “num”. Further, when new document is inserted into the data stores, the statistical data is updated)

    PNG
    media_image3.png
    427
    644
    media_image3.png
    Greyscale


Claim 13
further comprising: storing, by the document-oriented database system, an index corresponding to the untyped field, the index including a plurality of keys corresponding to data values stored by the untyped field; and determining index statistics for the untyped field, the index statistics including a number of unique documents in the collection including data values corresponding to the keys in the index (fig. 4, ref 260, col 7, line 23-32, “... The reference may be via a name, pointer, or other suitable mechanism for accessing the particular data value in the collection 140 based on the name provided in the (SQL) DB command 222. The gathered metadata such as field percentages and counts is employed for determining sparsity of particular fields, as some unstructured data collections 140 have a well-behaved field structure with little variance that leads to a near deterministic access pattern, and others have unpredictable field structures with many null and mixed type fields...”)
	Allowable Subject Matter
Claims 5-9,  and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/Examiner, Art Unit 2167